EXHIBIT 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT (the "Amendment") is dated
as of April 8, 2016 by and among Koppers Inc., a Pennsylvania corporation (the
"Borrower"), the Guarantors (as defined in the Credit Agreement), the LENDERS
(as defined in the Credit Agreement), and PNC Bank, National Association, as
Administrative Agent (in such capacity, the "Administrative Agent").

WITNESSETH:

WHEREAS, this Amendment amends that certain Credit Agreement dated as of
August 15, 2014, as amended by that certain (i) First Amendment to Credit
Agreement and Consent and Waiver (the "First Amendment") dated as of
December 17, 2014 and (ii) Second Amendment to Credit Agreement, dated as of
June 30, 2015 (as so amended, the "Credit Agreement").

WHEREAS, Borrower has requested that the Lenders modify certain provisions of
the Credit Agreement, and the Administrative Agent and the Lenders have agreed
to such modifications as described in this Amendment.  Capitalized terms not
otherwise defined in this Amendment have the meanings given to them in the
Credit Agreement.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1.Recitals.  The foregoing recitals are true and correct and incorporated herein
by reference.

2.Amendment of Cover Page.  The cover page of the Credit Agreement is hereby
amended and restated in its entirety as set forth on Annex A hereto.  

3.Amendment of First WHEREAS paragraph of the Recitals.  The first WHEREAS
paragraph of the Recitals of the Credit Agreement is hereby amended by deleting
the reference to "$500,000,000" and in its stead inserting a reference to
"$300,000,000".

4.Amendment of Section 1.1 [Certain Definitions] – Added
Definitions.  Section 1.1 of the Credit Agreement is hereby amended by adding
the following definitions in their appropriate alphanumeric positions:

2016 Foreign Restructuring shall mean the transfer of equity interests among
certain Loan Parties and their Subsidiaries substantially in accordance with the
narrative set forth on Schedule 1.1(2016) attached hereto.

2016 Foreign Restructuring Completion Date shall mean the date on which the 2016
Foreign Restructuring is completed, but such date shall not be later than
December 31, 2016, as such date

 

--------------------------------------------------------------------------------

 

may be extended by the Administrative Agent in its reasonable discretion.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

KGICV means Koppers Global Investments C.V., a limited partnership formed under
the laws of The Netherlands.

KWWHCV means Koppers World-Wide Holdings C.V., a limited partnership formed
under the laws of The Netherlands.

Third Amendment Closing Date shall mean April 8, 2016.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under

2

--------------------------------------------------------------------------------

 

the Bail-In Legislation for the applicable EEA Member Country, which write-down
and conversion powers are described in the EU Bail-In Legislation Schedule.

5.Amendment of Section 1.1 [Certain Definitions] – Restated
Definitions.  Section 1.1 of the Credit Agreement is hereby amended by amending
and restating the following definitions in their entirety as set forth below:

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.  Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the Federal Reserve Bank
of New York (or any successor) on such day as being the weighted average of the
rates on overnight federal funds transactions arranged by federal funds brokers
on the previous trading day, as computed and announced by such Federal Reserve
Bank (or any successor) in substantially the same manner as such Federal Reserve
Bank computes and announces the weighted average it refers to as the "Federal
Funds Effective Rate" as of the date of this Agreement; provided, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the "Federal Funds Effective Rate" for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

6.Amendment of Definition of Consolidated EBITDA in Section 1.1 [Certain
Definitions].  Subsection (k) of the definition of Consolidated EBITDA contained
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(k) non-recurring cash and non-cash charges to net income in an aggregate
cumulative amount during the period commencing on January 1, 2016 and continuing
for the balance of the term of this Agreement not greater than $75,000,000
related to discontinuation or sale of business operations of Holdings and its
Subsidiaries as such charges are incurred (provided, for greater certainty, that
for calendar quarters ended on or before December 31, 2015, this subsection (k)
shall continue to read as set forth in the Agreement prior to the Third
Amendment Closing Date),

3

--------------------------------------------------------------------------------

 

7.Amendment of Definition of Defaulting Lender in Section 1.1 [Certain
Definitions].  The definition of Defaulting Lender contained in Section 1.1 of
the Credit Agreement is hereby amended to (i) delete the phrase "Bankruptcy
Event or (e) has failed" and in its stead insert the phrase "Bankruptcy
Event,  (e) has failed" and (ii) insert the following phrase " or (f) becomes
the subject of a Bail-in Action" immediately before the period of the first
sentence. 

8.Amendment of Definition of Euro-Rate in Section 1.1 [Certain
Definitions].  The definition of Euro-Rate contained in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following new
sub-section (f) immediately below sub-section (e) of such definition as follows:

(f)Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

9.Amendment of Definition of Fixed Charges in Section 1.1 [Certain
Definitions].  The definition of Fixed Charges contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

Fixed Charges shall mean for any period of determination the sum of interest
expense, contractual principal installments on Indebtedness, and contractual
principal payments on capitalized leases, in each case of Holdings and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP; provided that, notwithstanding the foregoing, (i) payments made by the
Borrower to redeem the 2009 Senior Notes as permitted under Section 8.2.5
[Restricted Payments] shall be excluded from the calculation of Fixed Charges,
(ii) up to $9,500,000 of Capital Expenditures made with respect to the
reorganization of the Borrower's carbon materials and chemicals business
operations in the US and Europe and incurred prior to December 31, 2015 shall be
excluded from the calculation of Fixed Charges, (iii) up to $35,000,000 of
Capital Expenditures made with respect to reorganization of the Borrower's
carbon materials and chemicals business operations in the US and Europe and
incurred on or after January 1, 2016 shall be excluded from the calculation of
Fixed Charges, and (iv) in the event that Holdings pays any dividends or
distributions after June 30, 2015, then all dividends or distributions made by
Holdings during any period of determination shall be included in the calculation
of Fixed Charges.

4

--------------------------------------------------------------------------------

 

10.Amendment of Section 8.1 [Affirmative Covenants].  Section 8.1 of the Credit
Agreement is hereby amended to insert the following new Section 8.1.17
immediately following Section 8.1.16: 

8.1.172016 Foreign Restructuring Matters.  The Loan Parties shall, within two
(2) days of the 2016 Foreign Restructuring Completion Date, execute and deliver
to the Collateral Agent an amendment to the Pledge Agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the Loan
Parties will amend the Pledge Agreement to add as additional pledged collateral
all of the equity interests acquired by the Loan Parties as a result of the 2016
Foreign Restructuring (which pledge, in the case of the pledge of the voting
capital stock of any first tier Foreign Subsidiary, shall be limited to 65% of
the voting capital stock of such Foreign Subsidiary).

11.Amendment of Section 8.2.1 [Indebtedness].  Subsection (iii) of Section 8.2.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(iii)(a) Indebtedness of a Loan Party to another Loan Party which is
subordinated in accordance with the provisions of Section 8.1.12 [Subordination
of Intercompany Loans], (b) indebtedness of KWWHCV to KGICV  in an amount not to
exceed $350,000,000, which is subordinated until Payment In Full, and
(c) Indebtedness of Foreign Subsidiaries to the Loan Parties and their
Subsidiaries to the extent permitted under Section 8.2.4(vi);

12.Amendment of Section 8.2.4 [Loans and Investments].  Subsection (vi) of
Section 8.2.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(vi)loans and advances to, and investments in, (a) Foreign Subsidiaries made in
connection with the 2016 Foreign Restructuring and (b) Foreign Subsidiaries
created or acquired after the Foreign Restructuring Completion Date, and
additional loans and advances to, and investments in, Foreign Subsidiaries in
existence on the Foreign Restructuring Completion Date in excess of the amount
of such investments in such Foreign Subsidiaries listed on Schedule 8.2.4 (and
excluding loans and advances to, and investments in, Foreign Subsidiaries made
pursuant to the 2016 Foreign Restructuring), in an aggregate amount not
exceeding $100,000,000 at any one time outstanding;

5

--------------------------------------------------------------------------------

 

13.Amendment of Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].  Subsection (i) of Section 8.2.6 of the Credit Agreement is
hereby amended and restated in its entirety as follows: 

(i)(a) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties, (b) Koppers NZ may be dissolved in connection with the
Foreign Restructuring and (c) any Loan Party or any Subsidiary of any Loan Party
may acquire capital stock in connection with the 2016 Foreign Restructuring;

14.Amendment of Section 8.2.7 [Dispositions of Assets or
Subsidiaries].  Subsection (vii) of Section 8.2.7 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(vii)any sale or transfer made in connection with the Foreign Restructuring or
the 2016 Foreign Restructuring; or

15.Amendment of Section 8.2.16 [Maximum Total Secured Leverage
Ratio].  Section 8.2.16 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

8.2.16Maximum Total Secured Leverage Ratio.  The Loan Parties shall not at any
time permit the Total Secured Leverage Ratio, calculated as of the end of each
fiscal quarter for the four fiscal quarters then ended, to exceed the maximum
ratio set forth below for the applicable period:

(1)Prior to the Qualified Note Issuance:

Fiscal Period-End

Maximum Total Secured Leverage Ratio

Third Amendment Closing Date through September 30, 2016

5.25 to 1.00

December 31, 2016 through September 30, 2017

5.00 to 1.00

December 31, 2017 through September 30, 2018

4.50 to 1.00

December 31, 2018 and for all periods thereafter

4.00 to 1.00

 

6

--------------------------------------------------------------------------------

 

(2)Following the Qualified Note Issuance: 

Fiscal Period-End

Maximum Total Secured Leverage Ratio

Date of consummation of the Qualified Note Issuance through but not including
December 31, 2015

the ratio based on the amount of the Qualified Note Issuance according to the
table set forth in the definition of Reduced Ratio

December 31, 2015 and for all periods thereafter

3.00 to 1.00

 

16.Amendment of Section 9.2 [Consequences of Event of Default].  Section 9.2 of
the Credit Agreement is hereby amended to insert the following new Section 9.2.8
immediately following Section 9.2.7:

9.2.8Enforcement of Rights and Remedies.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them (including, without limitation, the authority to
give instructions and directions to the Collateral Agent) shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Section 9.2 for the benefit of all
the Lenders and the Issuing Lender; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swing Loan Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Lender or Swing
Loan Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 9.2.3
(subject to the terms of Section 5.3 [Sharing of Payments by Lenders]), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Insolvency Proceeding; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the

7

--------------------------------------------------------------------------------

 

Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to this Section 9.2.8, and (ii) in addition to the matters set
forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 5.3 [Sharing of Payments by Lenders]), any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. 

17.Amendment of Section 11.2 [No Implied Waivers; Cumulative
Remedies].  Section 11.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

11.2No Implied Waivers; Cumulative Remedies.  No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege.  The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise.

18.Amendment of Article 11 [Miscellaneous].  Article 11 of the Credit Agreement
is hereby amended to insert the following new Section 11.15 immediately
following Section 11.14:

11.15Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of

8

--------------------------------------------------------------------------------

 

ownership in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or (iii) the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority. 

19.Amendment to Incorporate Schedule 1.1(2016).  The Credit Agreement is hereby
amended to add a new Schedule 1.1(2016) to the Credit Agreement as set forth on
Annex B.

20.Amendment of Schedule 1.1(A).  Schedule 1.1(A) of the Credit Agreement is
hereby amended and restated in its entirety as set forth on Annex C hereto.

21.Amendment of Schedule 1.1(B).  Part 1 of Schedule 1.1(B) of the Credit
Agreement is hereby amended and deemed to be amended to the extent necessary to
modify the amount of each respective Lender's Amount of Commitment for Revolving
Credit Loans listed thereon and the total amount of Commitments for Revolving
Credit Loans thereof to correspond with the respective amounts set forth on
Annex D hereto.

22.Consents, Waivers and Releases.  Subject to the satisfaction of the
conditions precedent set forth in Section 23 below and in reliance on the
representations, warranties and covenants set forth in Section 24 below, the
Lenders hereby consent (to the extent such consent is required under the Credit
Agreement) to the 2016 Foreign Restructuring and waive (solely to the extent
necessary to permit the consummation of 2016 Foreign Restructuring) any covenant
or other restriction set forth in the Credit Agreement or any other Loan
Document, which would otherwise restrict the consummation of the 2016 Foreign
Restructuring.  Without limiting the generality of the foregoing, subject to the
satisfaction of the conditions precedent set forth in Section 23 below and in
reliance on the representations, warranties and covenants set forth in
Section 24 below, the Lenders hereby waive, prior to the 2016 Foreign
Restructuring Completion Date and solely with respect to those matters arising
due to the 2016 Foreign Restructuring having commenced but not having been
completed, the requirement under Section 6.2 of the Credit Agreement that the
Borrower promptly provide revisions or updates to Schedules to correct any
information or disclosures provided thereon that have become outdated or
incorrect in any material respect.

In addition, the Loan Parties and the Lenders hereby acknowledge that the equity
interests being transferred among the Loan Parties in connection with the 2016
Foreign Restructuring (other than the 2016 Released Assets (as hereinafter
defined)) will be transferred subject to the security interests of the
Collateral Agent and that, after giving effect to the 2016 Foreign
Restructuring, such security interests shall remain in full force and
effect.  Subject to the satisfaction of the conditions precedent set forth in
Section 23 below and in reliance on the representations, warranties and
covenants set forth in Section 24 below, the Lenders hereby consent (i) to the
execution and delivery by the Administrative Agent on behalf of the Lenders of
such amendments or amendment and restatements of the Pledge Agreement as the
Administrative Agent may determine to be necessary or appropriate to ratify and
confirm the

9

--------------------------------------------------------------------------------

 

continuation of the security interests of the Administrative Agent in the equity
interests referred to in the preceding sentence or otherwise in connection with
the 2016 Foreign Restructuring, all such amendments and/or amendments and
restatements to be in form and substance satisfactory to the Administrative
Agent, and (ii) to the release by the Collateral Agent of its Liens on certain
of the equity interests being transferred in connection with the Foreign
Restructuring due to the issuers of such equity interests no longer constituting
first tier Foreign Subsidiaries of the Loan Parties (collectively, the "2016
Released Assets"), in each case, solely to the extent necessary to effectuate
the 2016 Foreign Restructuring, such releases to be in form and substance
satisfactory to the Administrative Agent.

The parties acknowledge and agree that the foregoing consents and waivers
constitute consents and waivers of the restrictions of the Credit Agreement and
the other Loan Documents solely with respect to the 2016 Foreign Restructuring
and do not constitute a consent or a waiver of any term or provision of the
Credit Agreement or any other Loan Document for any other purpose or on any
other occasion, do not constitute an amendment to any term or provision of the
Credit Agreement or any other Loan Document and do not constitute a waiver of
any Default or Event of Default which may now exist or hereafter arise or occur.

23.Conditions Precedent.  The Borrower, the Guarantors and the Lenders
acknowledge that this Amendment shall not be effective until the date each of
the following conditions precedent has been satisfied:

(a)The Borrower, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed, and delivered to the Administrative Agent, this
Amendment;

(b)Since December 31, 2015, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(c)No default or event of default shall have occurred or will occur under the
terms of any other agreement involving borrowed money or the extension of credit
or any other Indebtedness under which any Loan Party or Subsidiary of any Loan
Party may be obligated as a borrower or guarantor as a result of and after
giving effect to the transactions contemplated by this Amendment;

(d)The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this Amendment
and there shall be no legal or regulatory prohibitions or restrictions upon the
consummation of the transactions contemplated by this Amendment;

(e)The Borrower shall have furnished to the Administrative Agent a duly
completed Compliance Certificate setting forth pro-forma compliance of Holdings
and its Subsidiaries on a consolidated basis, after giving effect to the
transactions under this Amendment, signed by an Authorized Officer of Holdings;

(f)The Borrower shall have paid to the Administrative Agent and PNC Capital
Markets LLC, for themselves and for the account of each Lender, as applicable,
all fees required to be paid in connection with this Amendment, and the Borrower
shall have

10

--------------------------------------------------------------------------------

 

reimbursed the Administrative Agent all fees and expenses, including without
limitation, attorneys' fees, for which the Administrative Agent is entitled to
be reimbursed; and 

(g)All legal details and proceedings in connection with the transactions
contemplated by this Amendment and all other Loan Documents to be delivered to
the Lenders shall be in form and substance reasonably satisfactory to the
Administrative Agent.

24.Representations, Warranties and Covenants.  The Borrower and each Guarantor
covenants and agrees with and represents and warrants to the Administrative
Agent and the Lenders as follows:

(a)the Borrower's and Guarantors' obligations under the Credit Agreement, as
modified hereby, are and shall remain secured by the Collateral (other than the
Released Assets (as defined in the First Amendment) and the 2016 Released
Assets), pursuant to the terms of the Credit Agreement and the other Loan
Documents;

(b)the Borrower and each of the Guarantors possesses all of the powers requisite
for it to enter into and carry out the transactions of the Borrower and each
Guarantor referred to herein and to execute, enter into and perform the terms
and conditions of this Amendment, the Credit Agreement and the other Loan
Documents and any other documents contemplated herein that are to be performed
by the Borrower or such Guarantor; any and all actions required or necessary
pursuant to the Borrower's or such Guarantor's organizational documents or
otherwise have been taken to authorize the due execution, delivery and
performance by the Borrower and such Guarantor of the terms and conditions of
this Amendment; the officers of the Borrower and each Guarantor executing this
Amendment are the duly elected, qualified, acting and incumbent officers of such
Loan Party and hold the titles set forth below their names on the signature
lines of this Amendment; and such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which the Borrower or such Guarantor is a party or by which the
Borrower or such Guarantor or any of its properties is bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by the
Borrower and such Guarantor of the terms and conditions of this Amendment, the
Credit Agreement, the other Loan Documents and the transactions contemplated
hereby have been obtained by the Borrower and such Guarantor and are full force
and effect;

(c)this Amendment, the Credit Agreement, and the other Loan Documents constitute
the valid and legally binding obligations of the Borrower and each Guarantor,
enforceable against the Borrower and each Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and by
general equitable principles, whether enforcement is sought by proceedings at
law or in equity;

(d)except as specifically modified by this Amendment, all representations and
warranties made by the Borrower and each Guarantor in the Credit Agreement and
the other Loan Documents are true and correct in all material respects as of the
date hereof, with the

11

--------------------------------------------------------------------------------

 

same force and effect as if all such representations and warranties were fully
set forth herein and made as of the date hereof and the Borrower and each
Guarantor has complied with all covenants and undertakings in the Credit
Agreement and the other Loan Documents; 

(e)this Amendment is not a substitution, novation, discharge or release of the
Borrower's or any Guarantor's obligations under the Credit Agreement or any of
the other Loan Documents, all of which shall and are intended to remain in full
force and effect;

(f)no Event of Default or Potential Default has occurred and is continuing under
the Credit Agreement or the other Loan Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to the Borrower's or any
Guarantor's obligations and liabilities under the Credit Agreement or any of the
other Loan Documents; and

(g)the Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the other Loan Documents applicable to it, each as modified hereby.

25.Incorporation into Credit Agreement and other Loan Documents.  This Amendment
shall be incorporated into the Credit Agreement by this reference and each
reference to the Credit Agreement that is made in the Credit Agreement or any
other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended
hereby.  The term "Loan Documents" as defined in the Credit Agreement shall
include this Amendment.

26.Severability.  If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the other Loan Documents shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit agreement or the other Loan Documents shall not in any way be affected or
impaired thereby, and this Amendment shall otherwise remain in full force and
effect.

27.Successors and Assigns.  This Amendment shall apply to and be binding upon
the Borrower and each Guarantor in all respects and shall inure to the benefit
of each of the Administrative Agent and the Lenders and their respective
successors and assigns, provided that neither the Borrower nor any Guarantor may
assign, transfer or delegate its duties and obligations hereunder.  Nothing
expressed or referred to in this Amendment is intended or shall be construed to
give any person or entity other than the parties hereto a legal or equitable
right, remedy or claim under or with respect to this Amendment, the Credit
Agreement or any of the other Loan Documents, it being the intention of the
parties hereto that this Amendment and all of its provisions and conditions are
for the sole and exclusive benefit of the Borrower, the Guarantors, the
Administrative Agent and the Lenders.

28.Reimbursement of Expenses.  The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or

12

--------------------------------------------------------------------------------

 

performance of this Amendment and all other documents or instruments to be
delivered in connection herewith. 

29.Counterparts.  This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

30.Entire Agreement.  This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof.  No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Amendment, and no party shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention not set forth herein.

31.Governing Law.  This Amendment shall be deemed to be a contract under the
laws of the State of New York and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to its conflict of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT to credit agreement and consent]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWER:

 

 

KOPPERS INC.

By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 

 

GUARANTORS:

 

 

KOPPERS HOLDINGS INC.

KOPPERS DELAWARE, INC.

KOPPERS ASIA LLC

KOPPERS CONCRETE PRODUCTS, INC.

CONCRETE PARTNERS, INC.

 

 

By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION

 

 

By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Vice President

 

 

KOPPERS VENTURES LLC

 

 

By: /s/ Louann E. Tronsberg-Deihle

Name:Louann E. Tronsberg-Deihle

Title:Treasurer and Assistant Secretary

 

 



--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

KOPPERS PERFORMANCE CHEMICALS, INC.,
a New York corporation

 

 

By:/s/ Louann E. Tronsberg-Deihle
Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 

 

KOPPERS RAILROAD STRUCTURES INC.,
a Delaware corporation

 

 

By:/s/ Louann E. Tronsberg-Deihle
Name:Louann E. Tronsberg-Deihle

Title:Treasurer

 

 

KOPPERS-NEVADA LIMITED-LIABILITY COMPANY,
a Nevada limited liability company
KOPPERS NZ LLC,
a New York limited liability company
WOOD PROTECTION MANAGEMENT LLC,
a Nevada limited liability company

 

By:/s/ Steven R. Lacy
Name:Steven R. Lacy

Title:Manager

 

 

WOOD PROTECTION LP,

a Texas limited partnership

By:WOOD PROTECTION MANAGEMENT LLC,

as General Partner

 

By:/s/ Steven R. Lacy

Name:Steven R. Lacy

Title:Manager

 

 




 



--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

 

 

By: /s/ Tracy J. DeCock

Name:Tracy J. DeCock

Title:Senior Vice President

 

 



--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as Co-Syndication Agent

 

 

By:      /s/ J. Barrett Donovan

Name:J. Barrett Donovan

Title:Senior Vice President

 

 



--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

BANK OF AMERICA, N.A.,

as a Lender and as Co-Syndication Agent

 

 

By: /s/ Colleen M. O’Brien

Name:Colleen M. O’Brien

Title:Senior Vice President

 

 



--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

CITIZENS BANK OF PENNSYLVANIA,

as a Lender and as Co-Syndication Agent

 

 

By: /s/ Sean McWhinnie

Name:Sean McWhinnie

Title:Duly Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

FIFTH THIRD BANK,

as a Lender and as Co-Documentation Agent

 

 

By: /s/ Michael S. Barnett

Name:Michael S. Barnett

Title:Managing Director

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

 

By: /s/ Marcus M. Tarkington

Name:Marcus M. Tarkington

Title:Director

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

 

By: /s/ Michael Winters

Name:Michael Winters

Title:Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

BARCLAYS BANK PLC,

as a Lender

 

 

By: /s/ Vanessa A. Kurbatskiy

Name:Vanessa A. Kurbatskiy

Title:Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

 

 

By: /s/ Mustafa Khan

Name:Mustafa Khan

Title:Director

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

BMO HARRIS BANK N.A.,

as a Lender

 

 

By: /s/ Joshua Hovermale

Name:Joshua Hovermale

Title:Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

FIRST NIAGARA BANK, N. A.,

as a Lender

 

 

By: /s/ Philip R. Medsger

Name:Philip R. Medsger

Title:Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

FIRST NATIONAL BANK OF PENNSYLVANIA,

as a Lender

 

 

By: /s/ Dennis F. Lennon

Name:Dennis F. Lennon

Title:Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

 

 

By: /s/ Michael Kiss

Name:Michael Kiss

Title:Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

FIRST COMMONWEALTH BANK,

as a Lender

 

 

By: /s/ Joe Hynds

Name:Joe Hynds

Title:Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

TRISTATE CAPITAL BANK,

as a Lender

 

 

By: Ellen Frank

Name:/s/ Ellen Frank

Title:Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

CNB BANK,

as a Lender

 

 

By: /s/ Joseph E. Dell, Jr.

Name:Joseph E. Dell, Jr.

Title:Executive Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

WASHINGTON FINANCIAL BANK,
as a Lender

 

 

By: /s/ Anthony M. Cardone

Name:Anthony M. Cardone

Title:Vice President

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

ZAIS CLO 1, LIMITED,

as a Lender

 

By:ZAIS Leveraged Loan Manager, LLC, its collateral manager

 

By:ZAIS Group, LLC, its sole member

 

 

 

By: /s/ Vincent M. Ingato

Name:Vincent M. Ingato

Title:Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

ZAIS CLO 2, LIMITED,

as a Lender

 

By:ZAIS Leveraged Loan Manager 2, LLC, its collateral manager

 

By:ZAIS Group, LLC, its sole member

 

 

 

By: /s/ Vincent M. Ingato

Name:Vincent M. Ingato

Title:Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

ZAIS CLO 4, LIMITED,

as a Lender

 

By:ZAIS Leveraged Loan Manager 4, LLC, its collateral manager

 

By:ZAIS Group, LLC, its sole member

 

 

 

By: /s/ Vincent M. Ingato

Name:Vincent M. Ingato

Title:Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

 

ZAIS CLO 5, LIMITED,

as a Lender

 

By:ZAIS Leveraged Loan Manager 5, LLC, its collateral manager

 

By:ZAIS Group, LLC, its sole member

 

 

 

By: /s/ Vincent M. Ingato

Name:Vincent M. Ingato

Title:Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 

NORTHWEST BANK,

as a Lender

 

 

By: /s/ C. Forrest Tefft

Name:C. Forrest Tefft

Title:Senior Vice President

 

 

 

--------------------------------------------------------------------------------

ANNEX A

CUSIP NUMBER 50060JAA8

 

$300,000,000 REVOLVING CREDIT FACILITY

$300,000,000 TERM LOAN FACILITY

 

CREDIT AGREEMENT

 

by and among

 

KOPPERS INC.,

as Borrower,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

PNC CAPITAL MARKETS LLC,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH PIERCE FENNER & SMITH INC.,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK,

DEUTSCHE BANK SECURITIES INC.,

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners,

 

WELLS FARGO BANK, NA,

BANK OF AMERICA, N.A.,
and

CITIZENS BANK OF PENNSYLVANIA,

as Co-Syndication Agent,

 

and

 

FIFTH THIRD BANK,

DEUTSCHE BANK SECURITIES INC.,

and

BARCLAYS BANK PLC,

as Co-Documentation Agents

 

Dated as of August 15, 2014

 

--------------------------------------------------------------------------------

ANNEX B

SCHEDULE 1.1(2016)

2016 Foreign Restructuring

 

[g4en41nidsnn000001.jpg]

 

 

 

--------------------------------------------------------------------------------

ANNEX C

SCHEDULE 1.1(A)

PRICING GRID--

VARIABLE PRICING AND LETTER OF CREDIT

FEES BASED ON TOTAL SECURED LEVERAGE RATIO

Computations of the Applicable Margin, the Applicable Commitment Fee Rate and
the Applicable Letter of Credit Fee Rate made as of the Third Amendment Closing
Date and as of the end of each fiscal quarter ending thereafter through the
fiscal quarter ending as of September 30, 2016, shall be based upon the
following pricing grid:

 

Level

Total Secured Leverage
Ratio

Commitment Fee

Letter of Credit Fee

Base Rate Spread

Euro-Rate Spread

I

Greater than or equal to 3.50 to 1.00

0.375%

3.50%

2.50%

3.50%

II

Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.00

0.375%

3.25%

2.25%

3.25%

III

Less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00

0.375%

3.00%

2.00%

3.00%

IV

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

0.250%

2.75%

1.75%

2.75%

V

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

0.250%

2.50%

1.50%

2.50%

VI

Less than 1.50 to 1.00

0.200%

2.25%

1.25%

2.25%

 

Computations of the Applicable Margin, the Applicable Commitment Fee Rate and
the Applicable Letter of Credit Fee Rate made as of December 31, 2016 and as of
the end of each fiscal quarter ending thereafter, shall be based upon the
following pricing grid:

 

Level

Total Secured Leverage
Ratio

Commitment Fee

Letter of Credit Fee

Base Rate Spread

Euro-Rate Spread

I

Greater than or equal to 4.00 to 1.00

0.375%

3.75%

2.75%

3.75%

II

Less than 4.00 to 1.00 but greater than or equal to 3.50 to 1.00

0.375%

3.50%

2.50%

3.50%

III

Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.00

0.375%

3.25%

2.25%

3.25%

 

--------------------------------------------------------------------------------

ANNEX C

Level

Total Secured Leverage
Ratio

Commitment Fee

Letter of Credit Fee

Base Rate Spread

Euro-Rate Spread

IV

Less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00

0.375%

3.00%

2.00%

3.00%

V

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

0.250%

2.75%

1.75%

2.75%

VI

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

0.250%

2.50%

1.50%

2.50%

VII

Less than 1.50 to 1.00

0.200%

2.25%

1.25%

2.25%

 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a)The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be determined on the Third Amendment Closing
Date based on the Total Secured Leverage Ratio computed on such date pursuant to
a Compliance Certificate to be delivered on the Third Amendment Closing Date.

(b)The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of (i) the end of each fiscal
quarter ending after the Third Amendment Closing Date and (ii) if Holdings
elects to do so, the date of the consummation of the Qualified Note Issuance,
based on the Total Secured Leverage Ratio as of such quarter end or date of
consummation, as the case may be.  Any increase or decrease in the Applicable
Margin, Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee
Rate computed as of (i) a quarter end shall be effective on the date on which
the Compliance Certificate evidencing such computation is due to be delivered
under Section 8.3.3 [Certificate of Borrower] and (ii) the date of the
consummation of the Qualified Note Issuance shall be effective on the date on
which the Compliance Certificate evidencing such computation is delivered to the
Administrative Agent, except that any changes in pricing levels relating to
outstanding Borrowing Tranches of Optional Currency Loans shall be effective
upon the expiration of the current Interest Period with respect to such
Borrowing Tranches.  If a Compliance Certificate is not delivered when due in
accordance with such Section 8.3.3, then the rates in the applicable Level I
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

(c)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Secured Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Secured Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the

 

--------------------------------------------------------------------------------

ANNEX C

Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any Issuing Lender, as the case may be, under Section 2.9 [Letter of Credit
Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default].  The Borrower's obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 

--------------------------------------------------------------------------------

ANNEX D

 

Lender

Amount of Commitment for Revolving Credit Loans

PNC Bank, National Association

$37,500,000

Wells Fargo Bank, National Association

$30,937,500

Bank of America, N.A.

$30,937,500

Citizens Bank of Pennsylvania

$30,937,500

Fifth Third Bank

$30,937,500

Deutsche Bank AG New York Branch

$30,937,500

Barclays Bank PLC

$30,937,500

The Bank of Tokyo-Mitsubishi UFJ, LTD.

$18,750,000

BMO Harris Bank N.A.

$13,125,000

First Niagara Bank, N.A.

$13,125,000

First National Bank of Pennsylvania

$11,250,000

The Huntington National Bank

$7,500,000

First Commonwealth Bank

$7,500,000

TriState Capital Bank

$5,625,000

TOTAL

$300,000,000

 

 